Title: To Thomas Jefferson from John Beckley, enclosing a Resolution of the House of Delegates, 12 June 1781
From: Beckley, John
To: Jefferson, Thomas


        
          
            Sir
            Staunton 12th. June 1781.
          
          I am directed by the House of Delegates to convey to you information respecting a Resolution of their House, of this Date, for an Enquirey into the Conduct of the Executive for the last twelve Months; I therefore, Sir, do myself the honour to inclose a Copy of that Resolution: And remain with great regard, Sir, Your obedient humble Servant,
          
            John Beckley
          
        
        
          Enclosure In the House of Delegates, the 12th. of June 1781.
          Resolved that at the next Session of Assembly An enquirey be made into the Conduct of the Executive for the last twelve Months.
          
            
                Teste,    John Beckley C.h.d.
            
            
              a Copy
            
            
                  John Beckley C.h.d.
            
          
        
      